EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with Andrew J. Baca on September 9, 2022.

The application has been amended as follows: 
Please amend claims 1, 29, and 38 as follows:

1.	(Currently Amended) An insulin delivery system comprising: 
an insulin delivery pen; 
a glucose monitor or sensor; 
a cap for the insulin delivery pen, the cap comprising: 
a memory to store one or more user-specific dosage parameters; 
a user interface comprises a plurality of user-selectable icons, each user-selectable icon representing multiple meal characteristics, each meal characteristic of the multiple meal characteristics of a single user-selectable icon being associated with a time of day; and 
a processor in communication with the memory and adapted to receive blood glucose data from the glucose monitor or sensor, the processor being adapted to:
responsive to present a dosage recommendation with 
responsive to a selection of a user-selectable icon of the plurality of user-selectable icons, update the presented dosage recommendation to account for the meal characteristics associated with the 
responsive to a determination that a dosage was administered above or below the updated dosage recommendation current time of day of the selected user-selectable icon.

29.	(Currently Amended) A cap for an insulin delivery pen, the cap comprising: 
a memory to store one or more user-specific dosage parameters; 
a user interface comprises a plurality of user-selectable icons, each user-selectable icon representing multiple meal characteristics, each meal characteristic of the multiple meal characteristics of a single user-selectable icon being associated with a time of day; and 
a processor in communication with the memory and adapted to receive blood glucose data from a glucose monitor or sensor, the processor being adapted to: 
responsive to present a dosage recommendation with 
responsive to a selection of a user-selectable icon of the plurality of user-selectable icons, update the presented dosage recommendation to account for the meal characteristics associated with the 
responsive to a determination that a dosage was administered above or below the updated dosage recommendation current time of day of the selected user-selectable icon.

38.	(Currently Amended) An insulin delivery system comprising: 
an insulin delivery pen; 
a blood glucose monitor or sensor; 
a cap for the insulin delivery pen, the cap comprising: 
a user interface comprising a plurality of user-selectable icons or buttons, each user-selectable icon or button representing multiple meal characteristics, each meal characteristic of the multiple meal characteristics of a single user-selectable icon or button being associated with a time of day; 
a memory to store one or more user-specific dosage parameters; and 
a processor in communication with the memory and adapted to receive blood glucose data from the blood glucose monitor or sensor, the processor being adapted to: 
responsive to present with the plurality of user-selectable icons or buttons 
responsive to a selection of a user-selectable icon or button of the plurality of user-selectable icons or buttons, update the presented dosage recommendation to account for the meal characteristics associated with the 
responsive to a determination that a dosage was administered above or below the updated dosage recommendation current time of day of the selected user-selectable icon or button.

Reasons for Allowance
Claims 1, 3, 5-6, 9-10, 29-36, and 38-43 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art Haider et al (Pub. No. US 2017/0216524) discloses a smart pen injection device 256 [paragraph 44; figures 2, 3A] and a continuous glucose monitor (CGM) 254 and blood glucose monitoring (BGM) device 258 [paragraph 37, lines 5-9; paragraph 44, lines 1-4, 39-43; figure 2]. The injection device can include a memory for storing data [paragraph 44, last two lines]. The injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4]. Based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage is determined and the bolus dosage is displayed [paragraph 48, lines 11-16; figure 2A]. The injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50]. However, Haider does not expressly teach the entire process recited in the claim and described with respect to [figure 6B] where the user interface comprises a plurality of user-selectable icons that each represent multiple meal characteristics, where each meal characteristic is associated with a time of day; and upon selection of an icon and a determination that a dosage was administered above or below the recommended dosage, adjust the meal characteristic associated with the current time of day of the selected icon. Support for these limitations can be found in paragraphs 55, 58-60, and 68-69.
Another close prior art Booth et al (Pub. No. US 2017/0351842) discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. However, Booth does not expressly teach the entire process recited in the claim and described with respect to [figure 6B] where upon selection of an icon and a determination that a dosage was administered above or below the recommended dosage, adjust the meal characteristic associated with the current time of day of the selected icon.
Another close prior art Duke et al (Pub. No. US 2017/0348484) discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history, prior bolus recommendations, prior administered boluses, and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-13]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. Thus, historical data including prior bolus recommendations, prior administered boluses, and patient recorded meal events affect the dosage of insulin associated with a meal that will be recommended to the user. However, Duke does not expressly teach the entire process recited in the claim and described with respect to [figure 6B] where a plurality of user-selectable icons that each represent multiple meal characteristics, where each meal characteristic is associated with a time of day; and upon selection of an icon and a determination that a dosage was administered above or below the recommended dosage, adjust the meal characteristic associated with the current time of day of the selected icon.
Independent claims 29 and 38 recite similar limitations as claim 1 and are thus, allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178